 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES CHATMAN,                                     Case No.: 21-CV-283 JLS (MDD)
12                                       Plaintiff,
                                                          ORDER (1) DENYING WITHOUT
13   v.                                                   PREJUDICE MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
14
                                                          AND (2) DISMISSING CIVIL
15   G. CAMBERO et al.,                                   ACTION WITHOUT PREUDICE
                                                          FOR FAILING TO PAY FILING FEE
16                                    Defendants.
                                                          REQUIRED BY 28 U.S.C. § 1914(a)
17
18
19         Plaintiff is proceeding pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
20   See ECF No. 1 (“Compl.”). At the time the case was filed, Plaintiff did not pay the $402
21   administrative and filing fee or move to proceed in forma pauperis (“IFP”). Shortly
22   thereafter, on March 3, 2021, Plaintiff filed a motion requesting an extension of time in
23   which to submit the administrative and filing fee. See ECF No. 2. The Court granted
24   Plaintiff’s motion, extended the deadline to pay the fee to March 25, 2021, and explained
25   that if Plaintiff failed to either pay the fee or file a motion to proceed IFP by that date, the
26   Court would dismiss the case without prejudice. See ECF No. 3 at 1–2.
27         Although Plaintiff subsequently filed a motion to proceed IFP, see ECF No. 4 (“IFP
28   Motion”), he has since clarified that IFP “status do[es] not pertain to [him],” which the

                                                      1
                                                                                  21-CV-283 JLS (MDD)
 1   Court understands to mean that Plaintiff does not wish to proceed IFP in this case, 1 see
 2   ECF No. 5 at 2. Indeed, shortly after filing the IFP Motion, Plaintiff filed a second motion
 3   seeking an extension of time in which to submit the administrative and filing fee. See id.
 4   at 1. On April 2, 2021, the Court granted Plaintiff an extension of thirty (30) days in which
 5   to submit the full fee, again noting that if Plaintiff “fails to pay the filing fee in full within
 6   the time provided, the Court will enter an order dismissing this action without prejudice
 7   for failure to pay the $402 civil filing fee.” See ECF No. 6 at 1–2 (the “Order”) (citing 28
 8   U.S.C. § 1914(a)). Although the period in which to comply with the Order expired on May
 9   3, 2021, Plaintiff has not paid the filing fee or sought another extension of time in which
10   to do so.
11          Accordingly, the Court hereby:
12          (1)     DISMISSES this action sua sponte WITHOUT PREJUDICE for failure to
13                  pay the $402 civil filing and administrative fee pursuant to 28 U.S.C.
14                  § 1914(a);
15          (2)     DENIES WITHOUT PREJUDICE Plaintiff’s IFP Motion (ECF No. 4); and
16          (3)     DIRECTS the Clerk of the Court to administratively close the case.
17          IT IS SO ORDERED.
18   Dated: June 2, 2021
19
20
21
22
23
24
25
26   1
       Plaintiff appears to have submitted the IFP Motion based on a misunderstanding of the Court’s order
     granting his first motion for extension of time. As the Court explained, Plaintiff has the option either to
27   (1) pay the administrative and filing fee or (2) file a properly supported IFP motion—it is his choice. See
28   ECF No. 3 at 1. Because Plaintiff has made clear, however, that he wishes to pay the administrative and
     filing fee and not proceed IFP, the Court DENIES WITHOUT PREJUDICE his IFP Motion.

                                                         2
                                                                                           21-CV-283 JLS (MDD)
